UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-7555


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JUAN CARLOS BARRAGAN, a/k/a Kora, a/k/a Quarta,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Charlotte.     Graham C. Mullen,
Senior District Judge. (3:03-cr-00231-GCM-DCK-1)


Submitted:   November 2, 2012             Decided:   November 6, 2012


Before WILKINSON, KEENAN, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Juan Carlos Barragan, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Juan     Carlos       Barragan       appeals    the    district   court’s

order denying his motion for a sentence reduction pursuant to 18

U.S.C. § 3582(c)(2) (2006).              We have reviewed the record and

find   no   reversible       error.      Accordingly,         we    affirm    for   the

reasons     stated    by     the    district       court.         United   States    v.

Barragan, No. 3:03-cr-00231-GCM-DCK-1 (W.D.N.C. Aug. 24, 2012).

We   dispense   with       oral    argument      because    the    facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.

                                                                              AFFIRMED




                                             2